United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1860
Issued: May 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 6, 2012 appellant filed a timely appeal of a July 27, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying her claimed recurrence of
disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability causally related to her September 26, 2000 employment injury.
FACTUAL HISTORY
On September 26, 2000 appellant, then a 22-year-old rural carrier associate, filed a
traumatic injury claim alleging that she sprained her right ankle while delivering mail in the

1

5 U.S.C. § 8101 et seq.

performance of duty. OWCP accepted her claim for right ankle sprain on November 16, 2000.
Appellant received compensation benefits through December 20, 2000.
In a letter dated February 1, 2012, appellant requested additional medical treatment for
her right ankle condition. She noted that she was disabled due to bipolar disorder and no longer
worked for the employing establishment. Appellant filed a recurrence of disability claim on
April 22, 2012 alleging loss of bone mass and pain due to arthritis and a right ankle sprain.
In a letter dated May 2, 2012, OWCP requested additional medical evidence from
appellant including a narrative medical report addressing her history of injury, current clinical
findings, test results and diagnostic studies.
By decision dated July 27, 2012, OWCP denied appellant’s claim on the grounds that she
failed to submit any evidence in support of her claimed recurrence of disability.2
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.3
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence a causal relationship between her recurrence of disability and her
September 26, 2000 employment injury.4 This burden includes the necessity of furnishing
medical evidence from a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disabling condition is causally related to employment factors
and supports that conclusion with sound medical reasoning.5
ANALYSIS
Appellant filed a recurrence of disability claim on April 22, 2012 alleging that she had
loss of bone mass due to arthritis resulting from her September 26, 2000 employment-related
right ankle sprain. She did not submit any medical evidence in support of her claim.

2

On appeal to the Board, appellant submitted new evidence. As OWCP did not consider this evidence in
reaching a final decision, the Board may not consider it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).
3

20 C.F.R. § 10.5(x).

4

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-09 (1982).

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

2

As appellant did not submit any medical evidence in support of her allegation that she
had sustained a recurrence of disability due to her September 26, 2000 employment injury, she
has failed to meet her burden of proof. In order to establish a recurrence of disability, she must
submit medical evidence from a physician addressing how her current condition is causally
related to her accepted employment injury. Without any current medical evidence, appellant has
not established a recurrence of disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted any medical evidence necessary to
support her claim for a recurrence of disability and therefore has failed to meet her burden of
proof.
ORDER
IT IS HEREBY ORDERED THAT July 27, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 14, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

